Wilmington Sav. Fund Socy., FSB v Brunner (2018 NY Slip Op 03020)





Wilmington Sav. Fund Socy., FSB v Brunner


2018 NY Slip Op 03020


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


522 CA 17-02074

[*1]WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA TRUST, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2015-1, PLAINTIFF-RESPONDENT,
vKATHY L. BRUNNER AND THOMAS E. BRUNNER, ALSO KNOWN AS THOMAS BRUNNER, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. 


WESTERN NEW YORK LAW CENTER INC., BUFFALO (KEISHA A. WILLIAMS OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
STIM & WARMUTH, P.C., FARMINGVILLE (GLENN P. WARMUTH OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an amended order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered June 21, 2017. The amended order, among other things, granted plaintiff's motion for summary judgment. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court